Exhibit 10.31
 
AMENDMENT TO
COMMITMENT LETTER


THIS AMENDMENT TO COMMITMENT LETTER (this “Amendment”), is made to be effective
the 16th day of March, 2015 (the “Effective Date”) by and between Image Sensing
Systems, Inc., a Minnesota corporation (the “Borrower”) and Alliance Bank, a
Minnesota banking corporation, its successors and/or assigns (the “Lender”),
each of whom hereby agree to amend the Commitment Letter dated effective May 12,
2014 (the “Commitment Letter”) issued by the Lender to the Borrower, as follows:


1.
All terms not otherwise defined herein shall have the meaning given to such
terms in the Commitment Letter.

 
2.
As of the Effective Date of this Amendment, it is agreed that all references to
the term “Maturity Date” in the Commitment Letter shall now mean April 1, 2016.

 
3.
As of the Effective Date of this Amendment, it is agreed that all references to
the term “Promissory Note” and the “Note” shall now mean the revolving line of
credit Promissory Note from the Borrower to the Lender in the original principal
amount of $5,000,000.00 dated effective May 12, 2014, as amended to reflect the
new Maturity Date. An Amendment to the Promissory Note reflecting this Amendment
shall be executed and delivered to the Lender by the Borrower on the Effective
Date herein. A true and correct copy of the Amendment to Promissory Note is
attached hereto as Exhibit “A”.



4.
As of the Effective Date of this Amendment, it is agreed that the Security
Agreement from the Borrower, as Debtor, to the Lender, as Secured Party, dated
effective May 12, 2014, shall remain in full force and effect as collateral and
security given to secure repayment of the Note as amended, together with all
other indebtedness or liability of the Borrower to the Lender whether now
existing or hereafter existing.



5.
This Amendment may be executed via facsimile or e-mail with an executed hard
copy original to follow, and any such facsimile or e-mail copy of this Amendment
shall have the same force and effect as a fully executed hard copy original.



5.
Except as amended above, the Commitment Letter, the Note, as amended, the
Security Agreement, and all documents incident to the foregoing shall continue
in full force and effect without further change.

 

1



 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the Effective Date first above written.

          LENDER:   BORROWER:           Alliance Bank   Image Sensing Systems,
Inc.           By: /s/ R. Scott Johnson  
By:
/s/ Dale E. Parker   R. Scott Johnson     Dale E. Parker   Its Vice President  
  Its Interim President/CEO

 

2



 

 

 
EXHIBIT “A”


(Amendment to Promissory Note)


AMENDMENT TO
PROMISSORY NOTE


THIS AMENDMENT TO PROMISSORY NOTE (this “Amendment”) is made to be effective the
16th day of March, 2015 (the “Effective Date”) by and between Image Sensing
Systems, Inc., a Minnesota corporation (the “Borrower”) and Alliance Bank, a
Minnesota banking corporation, its successors and/or assigns (the “Lender”).


The Lender is the owner and holder of a revolving line of credit Promissory Note
dated effective May 12, 2014, from the Borrower in the original principal amount
of $5,000,000.00 (the “Note”), which Note was issued pursuant to that certain
Commitment Letter dated effective May 12, 2014, as amended by that certain
Amendment to Commitment Letter of even Effective Date herewith by and between
the Lender and the Borrower (collectively, the “Commitment Letter”).


Pursuant to the Commitment Letter, as amended, the Borrower and the Lender have
agreed, for good and valuable consideration the receipt and adequacy of which
are hereby acknowledged, to amend the Note as hereinafter set forth.


As of the Effective Date of this Amendment, it is agreed that all references to
the term “Maturity Date” in the Note shall now mean April 1, 2016.


Except as amended by this Amendment, the Note, and all other terms of the Note,
shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the Effective Date first above written.

          LENDER:   BORROWER:           Alliance Bank   Image Sensing Systems,
Inc.           By:    
By:
    R. Scott Johnson     Dale E. Parker   Its Vice President     Its Interim
President/CEO

 

3



 

 